

114 HR 6497 IH: TSA Screening Transparency and Accountability Act
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6497IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Carter of Georgia introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require screening transparency and accountability of the TSA, and for other purposes.
	
 1.Short titleThis Act may be cited as the TSA Screening Transparency and Accountability Act. 2.Accuracy in the Federal cost estimate and cost estimating practices (a)In generalThe Administrator of the Transportation Security Administration (TSA) shall, consistent with GAO’s November 2015 report on the Screening Partnership Program (GAO–16–19), update the TSA’s cost estimating methodology for Federal cost estimates and cost comparisons to conform to leading cost estimating best practices by, at a minimum—
 (1)incorporating a cost estimate that reflects the total cost to the Federal Government, including all costs incurred by Federal agencies other than TSA;
 (2)ensuring all cost estimates used by TSA are adjusted for inflation, as appropriate, over the duration of the contract;
 (3)updating all cost estimates when circumstances at a Screening Partnership Program airport result in a significant change to a contract’s value, including—
 (A)the opening or closing of an airport terminal; (B)the change or alteration of airline service;
 (C)the introduction of new technologies; or (D)changes in policies and procedures;
 (4)including a sensitivity analysis that identifies which variables have the greatest effect on cost estimates; and
 (5)reflecting the inherent uncertainty associated with the cost estimate and identifying the elements of the cost estimate that present the most risk.
 (b)Public availabilityNot later than 30 days after the Administrator of the TSA completes the update required under subsection (a), the Administrator shall make such update available to the public.
			3.Customer service tracking and accountability
 (a)In generalNot more than 180 days after the date of the enactment of this Act, the Administrator of the TSA shall develop a streamlined method and standard protocol for documenting and tracking customer complaints for both Federal and SPP airport checkpoints.
 (b)ConsistencyThe Administrator of the TSA shall ensure consistent use across airports of methods to inform passengers about TSA’s complaint and complaint resolution process.
 (c)ProcessThe Administrator of the TSA shall establish a process for analyzing information on complaint trends from all screening complaint mechanisms, including a comparison between Federal screener complaints and private screener complaints.
 (d)Data analysisThe Administrator of the TSA shall utilize data analysis to better inform the traveling public about the nature and extent of screening complaints.
 4.Information sharing with airport directorsThe Administrator of the TSA shall make available to airport directors, managers, and other individuals in similar airport leadership or executive positions (or selected designees) who have been cleared under section 1520 of title 49, Code of Federal Regulations, an assessment of each airport’s performance compared to the mean average performance of all airports in the equivalent airport category for screening performance data, as well as a briefing on the results of performance data reports, including—
 (1)the TSA’s Monthly Measures of Effectiveness Report (MOE), including an assessment of each airport’s performance compared to the mean average performance of all airports in the equivalent airport category;
 (2)the OSO Executive Scorecard; and (3)other performance data, including—
 (A)passenger throughput; (B)wait times; and
 (C)employee attrition, absenteeism, injury rates, and any other human capital measures collected by TSA.
 5.Report to CongressThe Administrator of the TSA shall provide to Congress on an annual basis information related to the implementation of sections 2, 3 and 4.
		